NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: WILLIAM F. NORDEEN and                   No. 15-15922
CAROL A. NORDEEN,
                                                D.C. No. 2:14-cv-01470-JCM
             Debtors.
______________________________
                                                MEMORANDUM*
WILLIAM F. NORDEEN; CAROL A.
NORDEEN,

                Plaintiffs-Appellants,

 v.

TAYLOR, BEAN & WHITAKER
MORTGAGE CORP.; OCWEN LOAN
SERVICING, LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 13 debtors Carol A. Nordeen and William F. Nordeen appeal pro se

from the district court’s order affirming the bankruptcy court’s orders disposing of

the Nordeens’ action alleging federal and state law claims related to a mortgage on

real property. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo

the district court’s decision on appeal from the bankruptcy court and apply the

same standards of review applied by the district court. Suncrest Healthcare Ctr.

LLC v. Omega Healthcare Inv’rs, Inc. (In re Raintree Healthcare Corp.), 431 F.3d

685, 687 (9th Cir. 2005). We affirm.

      The bankruptcy court properly granted summary judgment on the Nordeens’

quiet title claim because the Nordeens failed to show that their mortgage loan had

been forgiven or that Ocwen Loan Servicing, LLC claimed an adverse interest in

their property. See id. (setting forth standard of review); Chapman v. Deutsche

Bank Nat’l Trust Co., 302 P.3d 1103, 1106 (Nev. 2013) (setting forth elements of

quiet title action under Nevada law).

      The bankruptcy court properly dismissed the Nordeens’ remaining state law

claims because the Nordeens failed to allege facts sufficient to state any plausible

claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

Bulbman, Inc. v. Nevada Bell, 825 P.2d 588, 592 (Nev. 1992) (setting forth

elements of fraudulent misrepresentation claim under Nevada law); Dow Chem.

Co. v. Mahlum, 970 P.2d 98, 110 (Nev. 1998), overruled in part on other grounds


                                          2                                    15-15922
by GES, Inc. v. Corbitt, 21 P.3d 11 (Nev. 2001) (setting forth elements of

fraudulent concealment claim under Nevada law).

      The bankruptcy court properly dismissed the Nordeens’ Fair Debt Collection

Practices Act claim because the Nordeens failed to allege facts sufficient to show

that Ocwen Loan Servicing, LLC, made a false, deceptive, or misleading

representation to them. See 15 U.S.C. § 1692e (prohibiting a “debt collector” from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”).

      The district court did not abuse its discretion in dismissing the claims against

Taylor, Bean & Whitaker because the Nordeens failed to serve the summons and

complaint in a proper manner or to show good cause for their failure to do so. See

Fed. R. Bankr. P. 7004(a)(1) (making Fed. R. Civ. P. 4(m) applicable to

bankruptcy cases); In re Sheehan, 253 F.3d 507, 512-13 (9th Cir. 2001) (discussing

good cause and district court’s broad discretion under Fed. R. Civ. P. 4(m) to

extend time for service or to dismiss the action without prejudice).

       The bankruptcy court did not abuse its discretion in denying the Nordeens’

motions under Fed. R. Civ. P. 59(e) and 60(b) because the Nordeens failed to

demonstrate any grounds for such relief. See Fed. R. Bankr. P. 9023 (making Fed.

R. Civ. P. 59 applicable to bankruptcy cases); Fed. R. Bankr. P. 9024 (making Fed.

R. Civ. P. 60 applicable to bankruptcy cases); Sch. Dist. No. 1J, Multnomah Cty.,


                                          3                                   15-15922
Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and listing grounds warranting reconsideration under Fed. R. Civ. P. 59(e)

and 60(b)).

      We reject as without merit the Nordeens’ contention that the bankruptcy

court lacked jurisdiction.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                    15-15922